COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00020-CV


HEATH GABLE JAMES                                                APPELLANT

                                       V.

DANYLLE MARIE JAMES                                               APPELLEE

                                   ------------

           FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                     TRIAL COURT NO. CCL-425-17-F

                                   ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On January 17, 2018, March 22, 2018, and April 19, 2018, we notified

appellant in accordance with rule of appellate procedure 42.3(c) that we would

dismiss this appeal unless the $205 filing fee was paid. See Tex. R. App. P.

42.3(c). Appellant has not paid the $205 filing fee. See Tex. R. App. P. 5,

12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: May 24, 2018




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2